Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 The State of Texas for the Best Interest and          Appeal from the County Court at Law No. 2
 Protection of H.S.                                    of Hunt County, Texas (Tr. Ct. No. M-
                                                       11179). Memorandum Opinion delivered by
 No. 06-16-00033-CV                                    Justice Moseley, Chief Justice Morriss and
                                                       Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.




                                                      RENDERED MAY 27, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk